Citation Nr: 0512139	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  99-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to an increased rating for a partial tear of 
the lateral collateral ligament of the right ankle with a 
residual sprain (hereinafter a right ankle disability), 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for degenerative disc 
disease with a chronic lumbosacral strain (hereinafter a low 
back disability), currently evaluated as 40 percent 
disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 RO decision that denied the 
veteran's claim for TDIU.  In May 2000, the Board remanded 
the TDIU claim to the RO for further development.   This 
matter also arises from a May 2001 RO decision that denied 
the veteran's claims of service connection for right ear 
hearing loss, tinnitus, and a right knee disability, and that 
also granted an increased rating of 10 percent for a right 
ankle disability. 
 
The following decision addresses the veteran's claims for 
service connection for a right knee disability and for a 
higher rating for a right ankle disability.  The remaining 
claims, including service connection for right ear hearing 
loss and tinnitus, a higher rating for a low back disability, 
and entitlement to a TDIU are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.




FINDINGS OF FACT

1.  The veteran's right knee disability first manifested 
decades after service separation, and there is no competent 
medical evidence linking his current right knee disability to 
a disease or injury in service. 

2.  The veteran's right ankle disability is productive of 
marked limitation of motion with pain. 


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  The criteria for an increased rating to 20 percent for a 
right ankle disability have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 

In this case, the RO provided the veteran with VCAA notice 
via letters issued in December 2000 and January 2004, i.e., 
prior to and following the May 2001 adjudication of his 
claims.  The notice letters included the type of evidence 
needed to substantiate the claim for service connection, 
namely, evidence of a current disability which is related to 
service as well as continuity of symptoms since service; and, 
to substantiate the clam for an increase, evidence of an 
increase in severity.  In addition to the aforementioned VCAA 
letters, the veteran was provided several other duty to 
assist letters including a September 2000 letter which 
informed him that, with regard to his right knee disability, 
VA would obtain his service medical records.  In the December 
2000 VCAA letter he was provided medical records release 
forms so that VA could assist him in obtaining pertinent 
outstanding private medical records.  Further, in the 
statement of the case, dated in March 2004, the RO cited 
38 C.F.R. § 3.159 which includes a provision that the 
claimant is to provide any evidence in his possession that 
pertains to his claims. 

The VCAA notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claims and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice). 

As for notice of 38 C.F.R. § 3.159, which followed the 
initial adjudication, the timing of the notice did not 
prejudice the case because after the notice the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claims as he had the opportunity to submit 
additional evidence, and he did submit additional argument.  

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  It is noted that the veteran was 
provided a VA compensation examination in April 2001, which 
determined the extent and severity of his right ankle 
disability.  VA has obtained all outstanding VA records, 
including medical records from various up-state New York VA 
facilities.  The veteran has not identified any other 
outstanding evidence relevant to the issues and as there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  

Factual Background

The veteran served on active duty from August 1963 to August 
1966. 

The veteran was examined for entrance purposes in August 
1963, at which time his lower extremities were described as 
within normal limits.  

In February 1966, the veteran presented for treatment 
reporting that he fell into a hole and twisted his right 
foot.  On examination, he had pain on internal rotation of 
the ankle.  He had swelling and effusion over the lateral 
malleolus of the right ankle.  X-rays did not reveal a 
fracture.  Treatment included aspiration.  No references were 
made to the right knee. 

On separation examination in July 1966, the veteran's lower 
extremities were described as within normal limits.  On an 
associated medical history form, the veteran did not complain 
of a history of a trick or locked knee. 

In November 1966, the veteran underwent VA examinations and 
complained of foot and back problems.  Following an 
examination, the diagnoses included a sprain of the right 
foot and a partial tear of the lateral collateral ligament of 
the right ankle.  A right knee disability was not identified. 

In January 1967, the RO granted service connection for a 
partial tear of the lateral collateral ligament of the right 
ankle, with residuals of a sprain.  A 0 percent rating was 
assigned. 

In March 1972, the veteran underwent a VA examination and 
complained of back problems.  The focus of the examination 
was on the lumbosacral spine.  A right knee disability was 
not identified. 

A July 1995 VA spine examination reveals that the veteran had 
equal and active knee jerks.  He had no sensory changes or 
atrophy of the lower extremities.  He had full range of 
motion of the knees, with no evidence of a ligamentous 
weakness.  A right knee disability was not identified.

A December 2000 VA X-ray of the right knee revealed:  no 
fracture or significant amount of fluid within the 
suprapatellar recess; a tiny osteophyte of the superior 
patella; and a mild osteophytic spur of the lateral tibial 
spine. 

A December 2000 VA X-ray study of the right ankle revealed no 
fracture and a small anterior tibial osteophyte.

An April 2001 VA compensation examination report shows that 
the veteran reported that he had stiffness of the right 
ankle, particularly with weather changes.  He said that he 
had occasional numbness in his leg.  It was noted he was 
ambulating very slowly, deliberately, and gingerly.  He got 
on and off the examining table with apparent difficulty.  On 
examination of the ankle, there was no evidence of deformity 
of either ankle.  He had slight discomfort on palpation of 
the sinus tarsi of the right ankle.  He had good stability, 
both medially and laterally.  His range of motion was as 
follows: 10 degrees of dorsiflexion and 35 degrees of plantar 
flexion.  There was no sensory or motor deficit.  The 
diagnoses included a chronic sprain of the right ankle.  It 
was noted that the examination was conducted during a period 
of quiescence.  It was opined that during a flare-up, which 
would occur with varying frequency, the physical findings 
could be significantly altered, and quantification of such 
changes would have to be accomplished during a flare-up.  It 
was opined that the veteran's ankle condition would not 
prevent him from performing gainful employment; however, it 
was also opined that the ankle condition would not be 
conducive for a heavy duty type of occupation.  It was 
observed that there was no reason why he could not accomplish 
sedentary work. 

A May 2001 VA outpatient treatment record reflects that the 
veteran reported having right knee and ankle pain.  He 
reported that 10 years earlier, during service, he fell in a 
hole and had swelling of the right knee.  He said that his 
pain and swelling resolved but that over the last year he 
noticed ankle buckling.  On physical examination of the right 
ankle, he had no swelling or tenderness over any of the bones 
of the feet or ankle.  He had minimal tenderness over the 
posterior tibial tendon.  He had no weakness with 
dorsiflexion, plantar flexion, inversion, or eversion.  His 
ankle was neurovascularly intact.  Motor testing was 5/5.  
The impressions included right knee pain, rule out a medial 
meniscal tear, and right ankle posterior tibial tendonitis.  

A July 2001 MRI of the right knee revealed an impression of 
right knee pain with intermittent buckling. 

VA outpatient treatment records, dated in July 2002, reflect 
that the veteran complained of chronic right knee pain due to 
arthritis.  He also said he had left knee pain after having 
fallen 5 days earlier.  The assessments included degenerative 
joint disease of the knees, controlled.  It was noted that he 
had an acute exacerbation after a fall. 

A March 2003 VA outpatient treatment record reflects that the 
veteran had good dorsiflexion and plantar flexion of the 
right ankle, without any tenderness.  He had good subtalar 
range of motion with maximal inversion of the heel, and he 
had some tenderness, laterally.  He had minimal tenderness to 
palpation over the anterior talofibular and calcaneal fibular 
ligaments.  He had 5/5 strength in his foot and leg muscles.  
X-rays of the ankle showed good alignment.  It was noted that 
he had tenderness of the ankle to palpation but did not 
complain of any daily pain or instability.

Right Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Therefore in order to prevail on an issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 
Vet.App. 247, 253 (1999).

A review of the veteran's service medical records shows that 
when he was examined for entrance purposes in August 1963, 
his lower extremities were within normal limits.  In February 
1966, he presented for treatment after he twisted his right 
foot when he fell into a hole.  On examination, there were 
objective findings of right ankle problems.  A right knee 
disability was not identified.  On separation examination, in 
July 1966, there were no complaints, findings, or diagnoses 
pertaining to the right knee.

There is no evidence of right knee arthritis within one year 
of the veteran's service separation.  In fact, there is no 
medical evidence of a right knee disability from the 1970s 
through 2000.  From 2000 onward, medical evidence on file 
reflects complaints of right knee pain and degenerative 
changes.  There is no competent medical evidence on file 
which links current right knee problems, which first 
manifested decades after separation, with a disease or injury 
in service to include his February 1966 fall into a hole.

The Board has considered the veteran's statements.  The 
veteran is certainly competent to note certain symptoms 
including knee pain; however, he is not competent to 
determine the etiology of a disability. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Ankle

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.

Ankle disorders may be rated on the basis of limitation of 
motion.  Specifically, Diagnostic Code 5271 provides for a 10 
percent rating where there is moderate limitation of motion 
of the ankle.  A 20 percent rating (the maximum available 
rating under Code 5271) is warranted when limitation of 
motion is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  
38 C.F.R. § 4.71, Plate II.

Bursitis and synovitis, including bursitis and synovitis of 
the ankle, are rated as degenerative arthritis, based on 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5019, 5020.  Limitation of motion of 
the ankle, in turn, is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, the provisions of which have been 
outlined above. 

Ankylosis of an ankle warrants a 20 percent evaluation if the 
ankle is fixed in plantar flexion at an angle of less than 30 
degrees.  A 30 percent evaluation requires that the ankle be 
fixed in plantar flexion at an angle between 30 degrees and 
40 degrees, or in dorsiflexion at an angle between 0 degrees 
and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under 38 C.F.R. § 4.40, a disability of the musculoskeletal 
system includes functional loss due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.

A review of the medical evidence shows that when the veteran 
was examined for VA compensation purposes in April 2001, he 
complained of right ankle pain and numbness.  It was noted 
that he had difficulty ambulating.  On objective examination, 
he had 10 degrees of dorsiflexion and 35 degrees of plantar 
flexion.  He had some discomfort on palpation of the right 
ankle.  The examiner indicated that the examination was 
conducted during a period of quiescence and that during a 
flare-up there could be a significant change in his 
symptomatology.  

A May 2001 VA outpatient treatment record reflects that the 
veteran reported having right ankle pain and buckling.  On 
physical examination of the right ankle, he had minimal 
tenderness over the posterior tibial tendon.  He had no 
weakness with dorsiflexion, plantar flexion, inversion, or 
eversion.  The impressions included right ankle posterior 
tibial tendonitis.  A March 2003 VA outpatient treatment 
record reflects that the veteran reported having numbness in 
his right ankle and no pain or instability.  On examination, 
it was noted he had good dorsiflexion and plantar flexion 
without any tenderness; and he had good subtalar range of 
motion with maximal inversion of the heel, with some 
tenderness, laterally.  He had minimal tenderness to 
palpation over the anterior talofibular and calcaneal fibular 
ligaments. 

The veteran's right ankle disability is currently evaluated 
under the provisions of Diagnostic Code 5271 pertaining to 
limitation of motion of the ankle.  As an initial matter, it 
is noted that there are few medical records on file which 
objectively document the veteran's range of motion of the 
right ankle in degrees.  One such record is his April 2001 VA 
compensation examination report, which reflects 10 degrees of 
dorsiflexion, which is essentially one-half of the normal 
range of motion of the ankle.  38 C.F.R. § 4.71, Plate II.  
Notably, the April 2001 VA examiner remarked that the 
veteran's symptoms, as described above, were in quiescence 
and that his symptoms would significantly change in a period 
of exacerbation.  Subsequent VA outpatient treatment records, 
dated in 2002 and 2003, reflect intermittent complaints of 
right ankle numbness, pain, and buckling.  Objective findings 
do not include range of motion in degrees, but do document 
tenderness and a diagnosis of right ankle tendonitis.  

In light of the range of motion findings during the April 
2001 VA compensation examination and the comments that the 
veteran experiences right ankle flare-ups, it is concluded 
that the veteran's symptomatology is productive of marked 
limitation of motion or marked functional impairment of the 
right ankle, and thus an evaluation of 20 percent rating is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 
20 percent evaluation is the highest evaluation possible 
under Diagnostic Code 5271.

The diagnostic codes relating to bursitis and ankylosis are 
inapplicable in the instant case as the probative evidence on 
file fails to show either bursitis or ankylosis of the right 
ankle. 

Finally, in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The 
criterion for referral is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  Although the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the evidence 
of record does not indicate that the veteran is frequently 
hospitalized for his disability and there is no indication 
that the disability markedly interferes with employment.  In 
fact, during an April 2001 VA  compensation examination it 
was specifically stated that the veteran was capable of 
sedentary work.  For this reason, the Board finds no basis to 
refer this case for consideration of an extraschedular 
rating.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to an increased rating, to 20 percent, for a 
right ankle disability is granted. 




REMAND

Hearing Loss and Tinnitus

A review of the veteran's DD Form 214 shows that his military 
occupational specialty was that of a light weapons 
infantryman.  His hearing acuity was measured on entrance and 
separation examinations; at those times, he did not have a 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  
There are no findings of hearing loss within a year of his 
service discharge.  The first post-service medical evidence 
of hearing loss is in 1999.  A March 2000 VA Ear, Nose and 
Throat consultation report reflects the veteran's self-
reported history of having been exposed to noise in service.  
Following an examination, it was opined that the veteran had 
asymmetric sensorineural hearing loss, and that given the 
veteran's history, it was likely that he had noise-induced 
hearing loss.  It is noted that the March 2000 examiner did 
not review the claims folder in conjunction with the 
examination.  As such, it is unclear what the basis of his 
opinion was, aside from the veteran's self-reported history.  
On remand, the veteran should be afforded a VA examination, 
which includes a claims file review, and an opinion should be 
provided regarding whether the veteran has right ear hearing 
loss and/or tinnitus and whether it is at least as likely as 
not that either or both are related to acoustic trauma during 
service. 

Low Back Disability and TDIU

By a March 2004 rating decision, the RO denied an increased 
rating for a lumbosacral strain.  He was notified of the 
adverse decision in an April 2004 letter.   In a February 
2005 statement, the veteran's representative indicated that 
the veteran was in disagreement with the RO's decision 
regarding the evaluation of his low back disability.  This 
February 2005 statement constitutes a timely notice of 
disagreement with the March 2004 RO decision that denied his 
claim.  It is noted that the RO must now furnish him with a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1998).  It is also noted that the claim for TDIU is 
inextricably intertwined and must be deferred pending further 
evidentiary development of the increased rating claim. 

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  Schedule the veteran for a VA 
audiological examination by a physician 
to determine the nature and etiology of 
any hearing loss of the right ear and 
tinnitus.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to express an opinion as to the 
following:

Does the veteran have hearing loss of the 
right ear and/or tinnitus?  If so, is 
current sensorineural hearing loss of the 
right ear and/or tinnitus, in the absence 
of evidence of hearing loss 
contemporaneous with service or for more 
than 30 years after service, except for a 
history of noise exposure during service, 
which is consistent with the veteran's 
duties during service, attributable to 
service or to some other etiology, such 
as advancing age or post-service noise 
exposure?

In formulating the opinion, the examiner 
is asked to comment on the clinical 
significance, if any, of the prolonged 
period without medical evidence of a 
complaint of hearing loss or tinnitus. 

2.  The RO should send the veteran a 
statement of the case which contains all 
pertinent laws and regulations as to the 
issue of a higher evaluation for a low 
back disability.  If the veteran perfects 
his appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

3.  After the development requested has 
been completed, adjudicate the claims, 
considering any additional evidence.  If 
the benefit sought on appeal is denied, 
prepare a supplemental statement of the 
case and return the case to the Board.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.





	                        
____________________________________________
	George E. Guido, Jr.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


